           Case 1:19-cv-10518-ADB Document 1 Filed 03/19/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                           FOR THE
                                 DISTRICT OF MASSACHUSETTS



KEVIN CONNOLLY,

                   Plaintiff,

V.                                                     CIVIL ACTION NO.

P & D MANAGEMENT, LLC D/B/A
MCDONALD’S OF WALPOLE,

                   Defendant.



                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, and Local Rule 81.1, the Defendant

P&D Management, LLC d/b/a McDonald’s of Walpole (“Defendant” or “P&D”), through

undersigned counsel, hereby removes this case from the Superior Court Department of the Trial

Court of the Commonwealth of Massachusetts, Norfolk County, to the United States District

Court for the District of Massachusetts.    As grounds for removal, the Defendant states as

follows:

       1. On or about January 2, 2019, the Plaintiff, Kevin Connolly, filed a Complaint against

           the Defendant in the Norfolk County Superior Court, Civil Action No.

            1882CV01661, styled as Kevin Connolly v. P & D Management d/b/a McDonald’s of

            Walpole (hereinafter, the “State Court Action”). The Complaint is attached hereto as

           Exhibit A.
         Case 1:19-cv-10518-ADB Document 1 Filed 03/19/19 Page 2 of 5



       2. The Defendant was served with a copy of the Complaint, a Summons, and Consent to

           Sue in the State Court Action on February 19, 2019. The Summons is attached hereto

           as Exhibit B and the Consent to Sue as Exhibit C.

       3. Undersigned counsel filed a Notice of Appearance and Stipulation to Extend Time to

          Answer or Otherwise Respond to the Complaint on or about March 7, 2019.' The

          Notice of Appearance is attached hereto as Exhibit D. and the Stipulation as Exhibit

          E.

       4. A copy of the Complaint and all other process, pleadings, and orders served upon the

          Defendant in the State Court Action are being filed with this Court as the following

          exhibits to this Notice of Removal:

               a. Complaint - Exhibit A

               b. Summons - Exhibit B

               c. Consent to Sue - Exhibit C

               d. Notice of Appearance - Exhibit D

               e. Stipulation to Extend Time - Exhibit E

               f. State Court Action Docket - Exhibit F

       5. The Defendant has not been served with or received any other pleadings or filings in

          the State Court Action.     The only additional process, pleadings, or orders that

          Defendant is aware have been entered in the State Court Action are the Tracking

          Order and the Civil Action Cover Sheet, which were entered on the State Court



' The Notice of Appearance of Rebecca J. Wilson and the Stipulation are not docketed in the
State Court Action. The Norfolk County Superior Court Clerk requested original signatures
from Rebecca J. Wilson as to her Notice of Appearance and by Plaintiffs counsel on the
Stipulation before docketing; however, this Notice of Removal makes such additional filings
unnecessary.
  Case 1:19-cv-10518-ADB Document 1 Filed 03/19/19 Page 3 of 5



    Action docket on January 2, 2019. A copy of the docket of the State Court Action is

    attached hereto as Exhibit F.

6. The Defendant files this Notice of Removal within thirty (30) days of service of the

    Complaint and less than one (1) year after commencement of the action pursuant to

   28 U.S.C. § 1446(b).

7. Venue is proper in this Court, pursuant to 28 U.S.C. § 1441(a), because it is the

   district court “for the district and division embracing the plaee where such action is

   pending.”

8. The Complaint alleges, among other causes of aetion, a eause of action for violations

   of the Federal Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

9. This Court has original jurisdiction over the State Court Action, pursuant to 28 U.S.C.

   § 1331, because the FLSA claim arises under federal law thereby raising a federal

   question.

10. This Court has supplemental jurisdietion over the remaining causes of action in the

   State Court Action, under M.G.L. c. 149 §§ 148, 150 and M.G.L. c. 151 §§ 1, 20,

   pursuant to 28 U.S.C. § 1367 because they are so related to the FLSA claims that they

   form part of the same case or controversy.

11. In accordance with 28 U.S.C. § 1446(d), concurrently with the filing of this Notice of

   Removal, written notice of the filing of this Notice of Removal will be filed with the

   Clerk of the Norfolk County Superior Court.

12. Written notice of the filing of this Notice of Removal is being served on counsel to

   the Plaintiff on this date.
          Case 1:19-cv-10518-ADB Document 1 Filed 03/19/19 Page 4 of 5



        13. This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

           Procedure, as required by 28 U.S.C. § 1446(a).

        14. Pursuant to Local Rule 81.1, within twenty-eight (28) days after filing of this Notice

           of Removal, the Defendant will file certified or attested copies of all records and

           proceedings in the State Court Action and a certified or attested copy of all docket

           entries in the State Court Action.

        15. In submitting this Notice of Removal, the Defendant reserves all defenses to this

           action.

       For the foregoing reasons, the Defendant hereby removes this action from Norfolk

County Superior Court to the United States District Court for the District of Massachusetts,

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and Rule 81.1 of the Local Rules for the United

States District Court for the District of Massachusetts.




                                                      P&D MANAGEMENT, EEC
                                                      D/B/A MCDONAED’S OF WAEPOEE
                                                      By its attorneys,

                                                      /s/ Meehan C. Cooper________________
                                                      Rebecca J. Wilson, BBO # 529980
                                                      Meghan C. Cooper, BBO # 681418
                                                      PEABODY & ARNOLD LLP
                                                      Federal Reserve Plaza
                                                      600 Atlantic Avenue
                                                      Boston, MA 02210
                                                      (617)951-2100
                                                      rwilson@peabodyarnold.com
                                                      mcooper@peabodyamold.com


Dated: March 19, 2019
           Case 1:19-cv-10518-ADB Document 1 Filed 03/19/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I, Meghan C. Cooper, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be mailed by First Class Mail to those indicated as non-
registered participants on this 19th day of March, 2019.

        Chetan Tiwari, Esq.
        Tiwari Law
        P.O. Box 190878
        Roxbury, MA 02119

        Hillary Schwab, Esq.
        Fair Work, P.C.
        192 South Street, Suite 450
        Boston, MA 02111


                                             /s/ Meshan C. Coover
                                             Meghan C. Cooper




1547641_1
15332-204275
